ORDER
Pursuant to N.C.G.S. § 15A-1418, defendant’s Motion for Appropriate Relief filed in this Court on 24 September 2001 is allowed for the limited purpose of entering the following order:
Defendant’s Motion for Appropriate Relief is hereby remanded to the Superior Court, Edgecombe County.
It is further ordered, within ninety days from the entry of this order, that an evidentiary hearing be held on the aforesaid motion and that the resulting order containing the findings of fact and conclusions of law of the trial court determining the motion be transmitted to this Court so that it may proceed with the appeal or enter an order terminating the appeal. Time periods for perfecting or proceeding with the appeal are tolled pending receipt of the order of disposition of the motion in the trial division.
By order of the Court in Conference, this the 3rd day of January, 2003.
Brady, J.
For the Court